Exhibit 10.5

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE

This Confidential Separation and Settlement Agreement and General Release (this
“Agreement”) is made and entered by and between Skyline Corporation, an Indiana
Corporation (“Skyline”) and Richard W. Florea (“Employee” or “you”). Skyline,
which following the Closing (defined below) will be named “Skyline Champion
Corporation”, together with its subsidiaries prior to the Closing, shall
collectively be referred to throughout the Agreement and Exhibit A hereto as the
“Employer.” Skyline and Employee shall collectively be referred to as the
“Parties” for purposes of this Agreement and Exhibit A attached hereto.

WHEREAS, Employee is employed as Chief Executive Officer of Skyline pursuant to
the Executive Employment Agreement by and between Employee and Skyline,
effective as of June 25, 2015, and amended herein (the “Employment Agreement”);

WHEREAS, the Employee’s termination of employment with the Employer shall occur
upon the consummation of the transactions contemplated under the Share
Contribution & Exchange Agreement by and among Skyline and Champion Enterprises
Holdings, LLC, a Delaware limited liability company, dated as of January 5, 2018
(such agreement, the “Exchange Agreement,” and the consummation of the
transactions contemplated thereby, the “Closing”) that is anticipated to occur
on June 1, 2018 (the date on which the Closing occurs, the “Separation Date”);

WHEREAS, the Employee’s termination of employment will not impact the Employee’s
continued service as a member of the board of directors of Skyline Corporation
or its successors; and

WHEREAS, this Agreement is intended to set out the terms of your termination of
employment with the Employer and describes your severance benefits should you
sign this Agreement and not revoke it during the revocation period.

WHEREFORE, the Parties hereby agree as follows:

1. Final Pay, Paid Time Off and Reimbursement of Expenses. You will receive on
the next regular pay day following the Separation Date, pay for all work you
performed for the Employer through your final payroll period, to the extent not
previously paid, as well as for paid time off you have earned but not used as of
the Separation Date, determined in accordance with Skyline’s policy and as
reflected on Skyline’s books. In addition, you have submitted a final request
for reimbursement of any outstanding business expenses, together with
substantiation required by the Employer’s reimbursement policy, and you will
receive payment of such expenses within sixty (60) days of your Separation Date.
These payments are not conditioned on the execution of the release set forth in
Section 6 below.

2. Severance Benefits. In consideration of your acceptance of this Agreement and
subject to your continuous compliance with and meeting in full your obligations
under it, including without limitation those obligations set forth in Sections
12, 13 and 14 of this Agreement, and in Exhibit A to this Agreement, Skyline
agrees as follows:

a. Amendment of Employment Agreement with Immediate Effect.

i. Section 6(d) of the Employment Agreement is hereby amended and restated,
effective upon the execution of this Separation Agreement to read as follows:



--------------------------------------------------------------------------------

“(d) By Company. Except in the event of Executive’s termination by Company for
Cause pursuant to Section 6(b) for which Company will be permitted to terminate
Executive’s employment immediately and without any Severance Benefit (defined
below in Section 7(b)), Company may terminate the employment of Executive for
any reason upon not less than thirty (30) days’ prior written notice to
Executive.”

ii.Section 7(b) of the Employment Agreement is hereby amended and restated,
effective upon execution of this Separation Agreement to read as follows:

“(b) Severance Benefit on Termination of Employment. If prior to the expiration
of the Term of this Agreement Company terminates Executive’s employment without
Cause, Company shall pay to Executive as a severance benefit (“Severance
Benefit”) a lump sum in an amount equal to $556,200. Unless earlier payment is
provided for in a written agreement between Executive and Company in connection
with Executive’s separation of employment, the Severance Benefit shall be paid
not later than the date 90 days following Executive’s employment termination
date. All payments of Severance Benefit, if any, shall be less all applicable
Withholding Taxes.

b. Severance Pay. In accordance with your Employment Agreement, you will be paid
severance pay in an amount equal to $556,200 (the “Severance Amount”), payable
in a lump sum, subject to applicable tax withholding.

c. Annual Performance Bonus. Any annual performance bonus compensation with
respect to Skyline’s fiscal year ending in 2018 that would have otherwise been
payable to you pursuant to Section 4(b) of the Employment Agreement had your
employment with the Employer not been terminated prior to the payment of such
bonus shall be payable at the same time as bonuses with respect to Skyline’s
fiscal year ending in 2018 are paid to Skyline executives generally, and in any
event, no later than August 15, 2018.

d. Payment Date. The Severance Amount will be paid not later than three
(3) business days following the date this Agreement takes effect. As indicated
below, you will have forty-five (45) days to consider this Agreement. This
Agreement will take effect on the eighth (8th) day following the date that you
sign this Agreement (which can be no earlier than your Separation Date),
provided you do not timely revoke it as described in Section 16 herein by
providing written notice to Roger Scholten at 755 West Big Beaver Road, Suite
1000, Troy, Michigan 48084. In the event of your death before the payment of the
Severance Amount, the Severance Amount will be paid to your estate in a single
lump sum.

3. Vesting of Stock Options. Pursuant to Section 5.18(b) of the Exchange
Agreement, and contingent upon the effectiveness of this Agreement, each Company
Option (as such term is defined in the Exchange Agreement) that you hold as of
immediately prior to the Closing and that is outstanding and unvested as of
immediately prior to the Closing shall become fully vested and exercisable as of
the Closing.

4. Acknowledgement of Full Payment and Withholding.

a. Full Payment. You acknowledge and agree that the payments and benefits
provided under Sections 1, 2, and 3 of this Agreement are in complete
satisfaction of any and all compensation or benefits due to you from the
Employer or its affiliates through the Separation Date and that, except as
expressly provided under this Agreement, no further compensation, benefits or
payments are owed or will be paid to you. You further acknowledge that the
compensation and benefits set forth in Sections 2 and 3 of this Agreement, is
compensation you are not otherwise entitled to receive.



--------------------------------------------------------------------------------

b. Withholding. The payments made by the Employer under this Agreement will be
reduced by all taxes and other amounts required to be withheld by the Employer
under applicable law and all other lawful deductions authorized by you.

5. Status of Employee Benefits. Except for any right you may have to continue
your participation and that of your eligible dependents in the Employer’s group
medical, dental, and vision plans under the federal law known as “COBRA”, your
participation in all employee benefit plans of the Employer will end as of the
Separation Date, in accordance with the terms of those plans. You will not
continue to earn paid time off or other similar benefits after the Separation
Date.

6. General Release. In consideration of the payments and benefits provided for
by this Agreement, Employee, on behalf of Employee and Employee’s agents, heirs,
successors and assigns, hereby finally and unconditionally releases and forever
discharges Employer, and any and all of its parents, subsidiaries, affiliates
and other related companies, as well as any and all of their past, present and
future officers, directors, agents, employees, partners, shareholders, benefit
plans, benefit plan fiduciaries, predecessors, successors and assigns,
separately and collectively, and each of them (together, the “Released
Parties”), from any and all claims, including any common law claims, debts,
liabilities, demands, damages, wages, charges, promises, acts, agreements, costs
and expenses (including any claim for attorneys’ fees), actions and causes of
action, or any claim for violation of civil rights, or of any other state or
federal statutes (or constitution), including, but not limited to claims based
on race, color, sex, national origin, ancestry, religion, age, disability,
marital status, sexual orientation, genetic information and claims arising under
Title VII of the Civil Rights Act (“Title VII”), the Americans with Disabilities
Act (“ADA”), the Age Discrimination in Employment Act (“ADEA”), the Genetic
Information Nondiscrimination Act (“GINA”), the Family and Medical Leave Act
(“FMLA”), the wage and hour, wage payment and fair employment practices laws and
statutes of the state or states in which Employee has provided services to the
Employer, and/or any other federal, state or local law, regulation or other
requirement (each as amended from time to time), whether known or unknown,
suspected or unsuspected, fixed or contingent, apparent or concealed
(collectively referred to as “claims”), including, but not limited to, claims
which arise out of or are in any way connected with Employee’s employment with
Employer, or Employee’s relationship with Employer, or the termination of said
relationship, or any claims which may be asserted on Employee’s behalf by any
state or federal government agency including but not limited to the ADA, the
ADEA, the Immigration Reform and Control Act, the Occupational Safety and Health
Act, as amended, and the Equal Pay Act. This release does not pertain to any
claim or right which is not otherwise waivable pursuant to statute or law.
Nothing contained in this Agreement shall be construed to prohibit Employee from
filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or any
comparable state or local government agency or from filing an action to enforce
the terms of this Agreement.

7. Waiver of Claims and Promise Not to Sue. To the fullest extent permitted by
law, Employee irrevocably and unconditionally releases, forever discharges,
indemnifies and holds harmless the Released Parties from all claims Employee
believes or, at a later date, may believe Employee has against Employer, or any
of its subsidiaries, divisions, related entities or affiliates, officers,
employees or agents for any action as of the date of this Agreement. Except as
otherwise prohibited by the ADEA or other applicable law and except as provided
in the last sentence of Section 6 of this Agreement, the Employee agrees never
to file a lawsuit, and promises not to otherwise assert any claims or institute,
initiate, prosecute, or maintain any lawsuit based on any claim that is released
in Section 6 of this Agreement. Subject to the immediately preceding sentence,
Employee represents that Employee has not filed, initiated or caused to be
filed, any lawsuit, complaint, claim or charge with respect to any claims that
are released in Section 6 of this Agreement, nor has any lawsuit, complaint,
claim or charge been initiated or filed on the Employee’s behalf. Employee
acknowledges and agrees that in the event Employee files a complaint, action, or
charge, Employee waives any right to recover any monetary damages or any other
individual relief. Employee agrees that, even if Employee violates this promise
not to sue, this Agreement will remain in full force and effect, including
Employee’s release of all claims.



--------------------------------------------------------------------------------

8. Waiver of Age Discrimination Claim. Employee understands and acknowledges
that the ADEA provides Employee the right to bring a claim against Employer if
Employee believes that Employee has been discriminated against on the basis of
age. Employee understands the rights afforded under the ADEA and agrees that
Employee will not bring any action against Employer based on any alleged
violations(s) of the ADEA. Employee hereby waives any right to assert a claim
for relief under the ADEA, including, but not limited to, back pay, attorneys’
fees, damages, reinstatement and/or injunctive relief. Employee understands that
Employee is not hereby waiving any rights or claims that may arise after the
date this Agreement is executed.

9. Review Period. Employee is advised to consult with an attorney before
executing this Agreement. Employee hereby represents and acknowledges that
Employee freely and voluntarily executes this Agreement without fraud, duress,
or undue influence, with a full understanding of the legal and binding effect of
this Agreement, and has the right to revoke this Agreement after signing in
accordance with the terms of Section 16 below. Employee is aware that Employee
has up to forty-five (45) days under the Older Workers Benefit Protection Act
(“OWBPA”) to review this Agreement prior to signing. Employee’s initials to this
section indicate Employee’s desire to waive Employee’s right to consider this
agreement for the full forty-five (45) day period.       RWF         (Employee’s
initials). In accordance with the requirements of the Older Workers Benefit
Protection Act, Skyline also has provided you, as Exhibit B to this Agreement, a
list of the job titles and ages of all employees who have been selected for
layoff and are eligible for severance benefits at this time, together with the
job classifications and ages of all individuals who have not been selected to
layoff and therefore are not eligible for severance benefits at this time.

10. COBRA. Employee hereby acknowledges receipt of notice of Employee’s rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and
agrees to notify the Employer within sixty (60) days following the Separation
Date if Employee elects to continue coverage under the Employer-sponsored health
plan with all costs with respect thereto to by borne by the Employee. Employee
acknowledges that failure to timely file said election with the Employer or
failure to make payment when due will result in the termination of health
benefits under the Employer-sponsored Plan in accordance with applicable law.

11. Indemnification. Employee will indemnify and hold harmless the Released
Parties from any loss, claim, expense, demand or cause of action of any kind or
character incurred directly or indirectly by reason of the falsity or inaccuracy
of any representation herein by Employee.

12. Non-Competition, Non-Solicitation, Non-Disparagement and Confidentiality. In
signing this Agreement and accepting the payments described in this Agreement,
you hereby acknowledge and affirm that you continue to be subject to the
covenants set out in Exhibit A and any other provisions regarding competition,
solicitation, disparagement or confidentiality contained in other agreements
between you and the Employer. Exhibit A is attached hereto and incorporated
herein by reference (collectively, the “Continuing Obligations”). You further
acknowledge and agree that the payments set forth in this Agreement are
contingent on your compliance with all such provisions.

13. Return of Documents and Other Property; Clearing of Accounts. In signing
this Agreement, you represent and warrant that you have returned to the Employer
any and all records, documents, materials and information (whether in hardcopy,
on electronic media or otherwise) related to Employer business (whether present
or otherwise), and all keys, access cards, credit cards, computer hardware and
software, telephones and telephone-related equipment, and all other property of
the Employer in your possession or control. Further, you represent and warrant
that you have not retained copies or derivations of any Employer records,
documents, materials or information (whether



--------------------------------------------------------------------------------

in hardcopy, on electronic media or otherwise). Recognizing that your employment
with the Employer has ended as of the Separation Date, you agree that you will
not, for any purpose, attempt to access or use any Employer computer or computer
network or system, including without limitation its electronic mail system,
after such date. Further, you acknowledge that you have disclosed to the
Employer all passwords necessary or desirable to enable the Employer to access
all information which you have password-protected on any of its computer
equipment or on its computer network or system. You further represent that you
have cleared all expense accounts, repaid everything you owe to the Employer,
including any amounts you owe on any company-issued credit cards or other
accounts (such as mobile phone accounts), and cancelled or personally assumed
any such credit cards or other accounts. You agree that as of the Separation
Date you will incur no further obligations, expenses or liabilities on behalf of
the Employer.

14. Continued Services. You agree to satisfy all reasonable transition
assistance requests of the Employer (whether made on or after your Separation
Date) at no additional compensation, such as responding to telephone inquiries
or aiding in the location of files and transitioning matters for which you are
responsible. If additional services will be required in the Employer’s sole
discretion, and you agree to provide such services, the Employer will provide
you with reasonable compensation. However, no compensation shall be provided for
your assistance in any formal or informal legal matters in which you are named
as a party or have knowledge relevant to the matter. Notwithstanding anything to
the contrary in this Agreement, any rights to indemnification for third party
claims to which you were entitled by law or contract in your capacity as an
officer or employee shall be unaffected by this Agreement.

15. Integrated Agreement. This Agreement reflects the full understanding and
agreement of the Parties, and supersedes, replaces and renders void and
unenforceable, all prior or contemporaneous agreements associated with or in any
manner related to the subject matter of this Agreement, other than the
Continuing Obligations, which will remain in full force and effect in accordance
with their terms. Accordingly, your Employment Agreement shall terminate as of
the date hereof. No modifications to this Agreement are effective unless in
writing, signed by Skyline or its successor, as applicable, and Employee.

16. Right to Revoke. Employee has the right to revoke this Agreement for any
reason within seven (7) days after Employee signs it (the “Revocation Period”).
To be effective, Employee’s notice of revocation must be in writing and must be
hand-delivered or mailed to Roger Scholten at 755 West Big Beaver Road, Suite
1000, Troy, Michigan 48084. If mailed, the revocation must be postmarked within
the Revocation Period, properly addressed and sent by certified mail, return
receipt requested. If hand-delivered, the revocation the Employee must give the
revocation to Roger Scholten within the Revocation Period. This Agreement shall
not become effective until the Revocation Period has expired and the Employee
has failed to revoke this Agreement pursuant to the terms of this Section 16.

17. Confidentiality. The terms and conditions of this Agreement shall be kept
strictly confidential by Employee. Employee and Employee’s agents, employees,
representatives, attorneys, successors, and assigns shall not disclose any terms
or conditions of this Agreement to any person, firm, corporation or entity other
than Employee’s accountants and attorneys, and except as may be allowed or
required by law.

18. Miscellaneous.

a. Severability. The invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provision of this Agreement.



--------------------------------------------------------------------------------

b. Amendment. This Agreement may not be modified or amended, and no breach will
be deemed to be waived, unless agreed to in writing by you and Skyline, for the
Employer or his expressly authorized designee. The captions and headings in this
Agreement are for convenience only, and in no way define or describe the scope
or content of any provision of this Agreement.

c. Continued Performance. The obligations of Skyline to make payments to you and
to provide you with benefits under this Agreement, and your right to retain the
same, are expressly conditioned upon your continued full performance of your
obligations under this Agreement and Exhibit A attached hereto.

d. No Admission. You acknowledge that this agreement and the payment to you are
not, and shall not in any way be construed as, an admission of wrongdoing by the
Employer or any of its directors, officers, agents, or employees.

e. Governing Law. This Agreement is governed by Federal law and the laws of
Indiana to the extent not preempted by Federal law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement acknowledge that they have
fully read, understood, agreed to, and executed this Agreement on the dates
written below, intending to be legally bound. No modifications of this Agreement
are effective unless in writing, signed by the Parties. If Employee does not
revoke this Agreement in accordance with the terms of Section 16 above, then, on
the eighth (8th) day following the date that Employee signed it, this Agreement
shall take effect as a legally binding agreement between the Employer and
Employee on the basis set forth above.

 

EMPLOYEE    SKYLINE CORPORATION /s/ Richard W. Florea
                                                             

/s/ Jon Pilarski

Date: May 31, 2018    By:    Jon S. Pilarski    Date: June 1, 2018



--------------------------------------------------------------------------------

Exhibit A

Covenants Regarding Competition, Solicitation and Confidentiality

Restricted Activities. Employee agrees that some restrictions on his activities
after his service relationship with the Employer are necessary to protect the
good will, Confidential Information and other legitimate interests of the
Employer. Following the Separation Date, the provisions of this Exhibit A shall
be effective in lieu and instead of Section 8 of the Employment Agreement.
Section 9 of the Employment Agreement (governing Intellectual Property) shall
continue to apply following the Separation Date; provided that, for the
avoidance of doubt, the execution of the Agreement by the Employee constitutes,
to the extent not already assigned, the assignment of the Employee’s entire
right, title and interest in and to any of the intellectual property or other
subject matter set forth in Section 9 of the Employment Agreement.

1. Non-compete, Non-solicitation, Non-disclosure. For eighteen (18) months after
the Separation Date (the “Restricted Period”), the Employee shall not, directly
or indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, Compete with Employer within the Restricted Territory.
Specifically, the Employee agrees not to engage in any manner in any activity
that is directly or indirectly competitive with the Business of the Employer as
conducted or under consideration at any time during the Employee’s Employment by
the Employer. For the purposes of this Exhibit A, the “Business” of the Employer
shall be defined to include all Products and the Employee’s undertaking shall
encompass all items, products and services that may be used in substitution for
Products. The foregoing, however, shall not prevent the Employee’s passive
ownership of two percent (2%) or less of the equity securities of any publicly
traded company.

The Employee agrees that, during the Restricted Period, the Employee will not
directly or indirectly (a) solicit or encourage any customer of the Employer to
terminate or diminish its relationship with Employer; or (b) seek to persuade
any such customer or prospective customer of the Employer to conduct with anyone
else any business or activity which such customer or prospective customer
conducts with the Employer; provided that these restrictions shall apply
(y) only with respect to those Persons who are or have been a customer of the
Employer at any time within the two-year period preceding the Separation Date
(or whose business has been solicited on behalf of the Employer by any of its
officers, employees or agents within said two-year period, other than by form
letter, blanket mailing or published advertisement), and (z) only if the
Employee has performed work for such Person during his Employment with the
Employer (or to whom Employee has been introduced to, or otherwise had contact
with as a result of his employment with the Employer) or has had access to
Confidential Information which would assist in the Employee’s solicitation of
such Person.

The Employee agrees that during the Restricted Period, the Employee will not,
and will not assist any other Person to, (a) hire or solicit for hiring any
employee of the Employer or seek to persuade any employee of the Employer to
discontinue employment or (b) solicit or encourage any independent contractor
providing services to the Employer to terminate or diminish its relationship
with them. For the purposes of this Exhibit A, an “employee” of the Employer is
any person who was such at any time within the preceding twelve (12) months.

Until forty-five (45) days after the conclusion of the Restricted Period, the
Employee shall give notice to the Employer of each new business activity he
plans to undertake, at least ten (10) days prior to beginning any such activity.
Such notice shall state the name and address of the Person for whom such
activity is undertaken and the nature of the Employee’s business relationship(s)
and position(s) with such Person. The Employee shall provide the Employer with
such other pertinent information concerning such business activity as the
Employer may reasonably request in order to determine the Employee’s continued
compliance with his obligations under this Exhibit A.



--------------------------------------------------------------------------------

2. Confidentiality and Related Matters.

The Employee acknowledges that the Employer continually develops Confidential
Information (as defined herein); that the Employee may have developed or had
access to Confidential Information through his Employment and other associations
with the Employer. The Employee agrees that he shall not disclose to any Person
or use any Confidential Information, other than as required for the proper
performance of the services or as required by applicable law after notice to the
Employer and a reasonable opportunity for it to seek protection of the
Confidential Information prior to disclosure. For avoidance of doubt,
“reasonable opportunity” shall be determined under the circumstances, provided
that the Employee shall make every effort to provide notice as expeditiously as
is reasonably possible to the Employer. The Employee understands and agrees that
this restriction is in addition to any restrictions to which he is bound as a
result of his prior Employment with the Employer and that this restriction, as
well as any earlier agreed restrictions, shall continue to apply after his
Employment.

All documents, records, disks and other media of every kind and description
containing Confidential Information, and all copies, (the “Documents”), whether
or not prepared by the Employee, shall be the sole and exclusive property of the
Employer and/or its successors. The Employee shall return to the Employer no
later than the Separation Date (or at such earlier time or times as the Employer
may specify) all Documents as well as all other property of the Employer, then
in the Employee’s possession or control.

The Employee shall not give any statement or make any announcement, directly or
indirectly, orally or in writing, publicly or to the media (electronic, print or
otherwise) about the Employer, without the prior written consent of the Employer
or its expressly authorized representative.

Notwithstanding any other provision in this Exhibit A, nothing in the Agreement
or this Exhibit A shall preclude Employee from disclosing information – which
pursuant to express and unequivocal terms of law – may be disclosed to
government agencies or otherwise.

3. Non-disparagement. The Employee agrees that he will never disparage or
criticize the Employer, its business, its management or its products or
services, and that the Employee will not otherwise do or say anything that could
disrupt the good morale of employees of the Employer or harm the interests or
reputation of the Employer.

4. Enforcement of Covenants. The Employee acknowledges that he has carefully
read and considered all the terms and conditions of the Agreement, including the
restraints imposed upon him pursuant to this Exhibit A. The Employee agrees
without reservation that each of the restraints contained herein is necessary
for the reasonable and proper protection of the goodwill, Confidential
Information and other legitimate interests of the Employer; that each and every
one of those restraints is reasonable in respect to subject matter, length of
time and geographic area; and that these restraints, individually or in the
aggregate, will not prevent him from obtaining other suitable employment during
the period in which the Employee is bound by these restraints. The Employee
further agrees that he will never assert, or permit to be asserted on his
behalf, in any forum, any position contrary to the foregoing. The Employee
further acknowledges that, were he to breach any of the covenants contained in
this Exhibit A, the damage to the Employer would be irreparable. The Employee
therefore agrees that the Employer, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Employee of any of said covenants,
without having to post bond. So that the Employer may enjoy the full protection
of these bargained-for restrictions, the parties agree that the period of
restriction in any of the covenants in this Exhibit A shall be tolled, and shall
not run, during any period the Employee is in breach thereof. The parties
further agree that, in the event that any provision of this Exhibit A shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, the parties agree that such court is expressly
authorized to modify such provision (and such provision is hereby deemed
modified) to permit its enforcement to the maximum extent permitted by law.



--------------------------------------------------------------------------------

5. Definitions. For purposes of this Exhibit A, in addition to the definitions
set forth in the Agreement, the following definitions shall apply.

a. “Confidential Information” means any and all information of the Employer that
is not generally known by those with whom the Employer competes or does
business, or with whom the Employer plans to compete or do business, and any and
all information not generally known to the public, which, if disclosed by the
Employee would assist in competition against Employer. Confidential Information
includes without limitation such information relating to (i) the development,
research, testing, manufacturing, marketing and financial activities of the
Employer, (ii) the Products, (iii) the costs, sources of supply, financial
performance and strategic plans of the Employer, (iv) the identity and special
needs of the customers of the Employer and (v) the people and organizations with
whom the Employer have business relationships and the nature and substance of
those relationships. Confidential Information also includes any information that
the Employee has received belonging to customers or others with any
understanding, express or implied, that the information would not be disclosed.

b. “Employment” means the Employee’s employment or other service relationship
with the Employer. The Employee will be deemed to cease Employment on the
Separation Date.

c. “Compete.” For purposes of the Agreement and Exhibit A, the terms “Compete”
and “competitive” shall mean (i) performing tasks or duties similar to those
Employee performed in the last two years of his employment at Employer for a
competitor of Employer; (ii) managing/supervising those who, for a competitor of
Employer, perform tasks or duties similar to those which he performed in his
last two years of employment at Employer; or (iii) performing, on behalf of a
competitor of Employer, tasks or duties in which he utilizes any Confidential
Information or trade secrets that he learned in the course of his relationship
with Employer.

d. “Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or governmental entity.

e. “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Employer, together with all services provided or planned by the Employer,
during the last two years of Employee’s Employment.

f. “Restricted Territory”. For purposes of the Agreement and Exhibit A, the term
“Restricted Territory” is intended to cover the area where Employer furnishes
its factory built housing products and shall mean: (i) the United States of
America; (ii) Canada; (iii) any state in the United States in which Employer
sells or provides products; (iv) any province or territory in Canada in which
Employer sells or provides products; (v) any state, province, or territory in
which Employee works in a competitive capacity on behalf of a competitor of
Employer, so long as the competitor sells, provides or services competitive
products in a geographic market where Employer sells, provides or services
products); or (vi) the geographical area in which Employee routinely provided
services, or for which Employee was assigned responsibility by Employer.



--------------------------------------------------------------------------------

VOLUNTARY WAIVER OF 45-DAY REVIEW PERIOD

I, Richard W. Florea, understand that Section 9 of the attached Confidential
Separation Agreement and General Release (the “Agreement”) specifically provides
me with up to forty-five (45) days within which to consider the Agreement. By
signing this Voluntary Waiver, I knowingly and voluntarily choose to waive the
remainder of the 45-day time period and accept a shortening of the 45-day time
period to the date of my signing of this Voluntary Waiver and the Agreement,
without any inducement by Employer or any of the Released Parties, whether
through fraud, misrepresentation, oral or written statements or promises,
threats to withdraw or alter the consideration offered in the Agreement prior to
the expiration of the 45-day time period, or any other act.

I further understand and agree that all other provisions of the Agreement
continue to apply to me and specifically acknowledge and understand that the
7-day revocation period set forth in Section 16 of the Agreement has not been
shortened or waived and will commence as of the date of my signing of this
Voluntary Waiver and the Agreement.

 

/s/ Richard W. Florea

Dated: May 31, 2018

 



--------------------------------------------------------------------------------

EXHIBIT B

Information Provided under the Older Workers Benefit Protection Act

The following information is being provided to you by Skyline Corporation
(“Skyline”) and Champion Home Builders, Inc. (“Champion”) in accordance with the
Older Workers Benefit Protection Act (the “OWBPA”) and in conjunction with the
Skyline’s offer to you of severance benefits under the agreement by and between
you and Skyline to which this Exhibit B is appended (the “Agreement”), which is
conditioned on your signing and not revoking a general release of claims in
favor of Skyline, its parents, subsidiaries, affiliates, divisions, successors
and related entities as contained in the Agreement.

The termination of your employment is occurring in connection with a
restructuring (the “Restructuring Program”). In determining who has been
selected and not selected for this program, all employees of Skyline and
Champion who directly report to the Chief Executive Officer of Skyline and the
Chief Executive Officer of Champion, respectively, along with the Chief
Executive Officer of Skyline, have been considered, and so constitute the
“decisional unit” for the Restructuring Program. The selection of those
employees in the decisional unit whose employment will be terminated in
connection with the Restructuring Program is based on a determination of
personnel needs in light of the transaction between Skyline and Champion.

Employees within the decisional unit whose employment has been terminated in
connection with the Restructuring Program have received offers of separation
benefits, in each case conditioned on signing a timely and effective general
release of claims such as that contained in the Agreement provided to you. The
amount of separation benefits offered under the Restructuring Program may vary
from employee to employee.

The time limits on the Restructuring Program are as follows: Each selected
employee who is at least forty (40) years of age is afforded no less than
forty-five (45) calendar days from the date of receipt of this Exhibit B to
consider whether to accept or reject such offer of separation benefits. Those
who accept the offer by signing and returning the general release of claims in a
timely manner are then afforded seven (7) calendar days from the date of signing
to revoke acceptance, with the general release of claims taking effect on the
eighth (8th) calendar day after the employee signs it, provided the employee has
not revoked it. Employees who are under forty (40) years of age may receive a
shorter consideration period and may not receive a revocation period. The
general release of claims in the Agreement contains legally binding commitments,
and Skyline and Champion advise you to consult an attorney before signing it.

[Remainder of the Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

Following is a listing of the job titles and ages of all employees in the
decisional unit who are eligible for severance benefits as a result of the
termination of their employment in connection with the Restructuring Program,
and those whose employment has not been affected by the Restructuring Program
and thus are not eligible for severance benefits. The Restructuring Program may
be ongoing. This list is current as of the date it is provided to you.

 

Job Title1

  

Employer

  

Ages of Those
Not Eligible for
Severance Benefits

  

Ages of Those
Eligible for
Severance Benefits

Chief Executive Officer

   Skyline       55

Chief Operating Officer

   Skyline       53

Chief Financial Officer

   Skyline    55   

Chief of Staff

   Skyline    62   

Senior Executive Vice President of Sales

   Skyline    66   

Administrative Support Staff

   Skyline    62   

Administrative Support Staff

   Skyline    71   

Director of Information Technology

   Skyline    57   

President

   Champion    45   

Chief Financial Officer

   Champion    48   

Senior Vice President and General Counsel

   Champion    63   

President, Star Fleet Trucking, Inc.

   Champion    58   

President, Campion Canada International ULC

   Champion    54   

 

1  Note: The employment of the National Sales Manager of Skyline was terminated,
and in connection with such termination such employee was eligible for certain
benefits from Skyline. However, such termination was not made in connection with
the Restructuring.

 

13